COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH





NO. 2-08-498-CV



IN THE INTEREST OF J.L.R., II, A.R.L.R., AND T.R., 

CHILDREN



AND



NO. 2-08-499-CV



IN THE INTEREST OF J.D.–W.R., 

A CHILD



------------



FROM COUNTY COURT AT LAW NO. 1 OF PARKER COUNTY



------------



MEMORANDUM OPINION
(footnote: 1)


------------

Appellant Thomas R. appeals the trial court’s orders terminating his parental rights to his children J.L.R., II, A.R.L.R., T.R., and J.D.–W.R.  We affirm.

Appellant’s court-appointed appellate counsel has filed a motion to withdraw and an 
Anders
(footnote: 2) brief in support stating that after diligently reviewing the record, he believes any appeal in these consolidated cases would be frivolous. 

The brief meets the requirements of 
Anders
 by presenting a professional evaluation of the record and demonstrating why there are no arguable grounds of error to be advanced.
(footnote: 3)  Appellant’s counsel delivered a copy of the motion and supporting brief to appellant advising him of his right to contest the motion, review the record, and file a pro se brief with this court.  The time for filing such a brief has expired, and we have not received a pro se brief.  The State has not filed a brief.

As the reviewing appellate court, we must conduct an independent evaluation of the record to decide whether counsel is correct in determining the appeals are frivolous.
(footnote: 4)
	Having carefully reviewed the record and the appellate brief, we agree with appellate counsel that appellant’s appeals are frivolous and without merit.  We find nothing in the record that might arguably support the appeals.
(footnote: 5)
	Accordingly, we affirm the trial court’s termination orders and grant counsel’s motion to withdraw. 







PER CURIAM





PANEL:  CAYCE, C.J.; DAUPHINOT and GARDNER, JJ.



DELIVERED:  August 13, 2009

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.


2:Anders v. California
, 386 U.S. 738, 87 S. Ct. 1396 (1967).


3:See In re K.M.
, No. 02-01-00349-CV, 2003 WL 2006583, at *2 (Tex. App.—Fort Worth May 1, 2003, no pet.) (mem. op.) (citing 
Anders
, 386 U.S. at 747, 87 S. Ct. at 1401). 


4:See Stafford v. State
, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991).


5:See Bledsoe v. State
, 178 S.W.3d 824, 827 (Tex. Crim. App. 2005); 
In re D.D.
, 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet. denied); 
K.M.
, 2003 WL 2006583, at *3.